This cause having been submitted upon the transcript of the record and the briefs of counsel for the respective parties, all of which have been duly inspected and considered, it is hereby ordered and adjudged *Page 177 
that so much of the order of February 6, 1932, appealed from, as denies the motion to dismiss complainant's bill, be and the same is hereby affirmed. It is further ordered and adjudged that so much of said order appealed from as directs a redraft of the complainant's bill be and the same is hereby reversed, and the cause remanded for further proceedings not inconsistent with this order.
Affirmed in part, reversed in part, and remanded.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.